Case 4:19-cr-06063-SMJ   ECF No. 14   filed 11/06/19   PageID.31 Page 1 of 5




                                                                  FILED IN THE
                                                              U.S. DISTRICT COURT
                                                        EASTERN DISTRICT OF WASHINGTON



                                                        Nov 06, 2019
                                                             SEAN F. MCAVOY, CLERK




                                        4:19-CR-6063-SMJ-2
Case 4:19-cr-06063-SMJ   ECF No. 14   filed 11/06/19   PageID.32 Page 2 of 5
Case 4:19-cr-06063-SMJ   ECF No. 14   filed 11/06/19   PageID.33 Page 3 of 5
Case 4:19-cr-06063-SMJ   ECF No. 14   filed 11/06/19   PageID.34 Page 4 of 5
Case 4:19-cr-06063-SMJ   ECF No. 14   filed 11/06/19   PageID.35 Page 5 of 5
